        Case 1:19-cv-07634-KPF Document 69 Filed 04/01/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUERDA OCCILIEN,

                          Plaintiff,

                    v.
                                                          19 Civ. 7634 (KPF)
RELATED PARTNERS, INC.; ARTERO JIMENEZ;
KATHERINE BLOCK; HUDSON YARDS                                  ORDER
CONSTRUCTION II HOLDINGS LLC; HUDSON
YARDS CONSTRUCTION II LLC; HUDSON
YARDS CONSTRUCTION LLC; and RUSSELL
TOBIN & ASSOCIATES,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter, dated March 12, 2021, and

docketed March 19, 2021, seeking to lift the stay in this case (Dkt. #66), and

Defendants’ March 30, 2021 letter in response (Dkt. #68). The Court liberally

construes Plaintiff’s letter as a motion for reconsideration of the Court’s

January 19, 2021 Opinion and Order granting Defendants’ motion to compel.

(Dkt. #65). The Court has carefully reviewed Plaintiff’s submission and is not

persuaded that it overlooked controlling legal authority or factual data that

would change its decision, or that reconsideration is needed to prevent

manifest injustice. Plaintiff’s motion is therefore denied.

      “The decision to grant or deny a motion for reconsideration is within the

sound discretion of the district court.” In re Optimal U.S. Litig., 813 F. Supp. 2d

383, 403 n.6 (S.D.N.Y. 2011) (quoting Patterson v. United States, No. 04 Civ.

3140 (WHP), 2006 WL 2067036, at *1 (S.D.N.Y. July 26, 2006)). Under Local
        Case 1:19-cv-07634-KPF Document 69 Filed 04/01/21 Page 2 of 4




Rule 6.3, the moving party must “point to controlling decisions or data that the

court overlooked — matters, in other words, that might reasonably be expected

to alter the conclusion reached by the court.” Shrader v. CSX Transp. Inc., 70

F.3d 255, 256-57 (2d Cir. 1995) (internal citations omitted) (noting that the

standard for granting motions for reconsideration is “strict”); accord Van

Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 54 (2d Cir. 2019).

      Compelling reasons for granting a motion for reconsideration are limited

to “an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

(internal quotation marks and citation omitted); accord Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 108 (2d Cir. 2013).

A motion for reconsideration is “not a vehicle for relitigating old issues,

presenting the case under new theories, securing a rehearing on the merits, or

otherwise taking a ‘second bite at the apple[.]’” Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp. v.

GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)). 1



1     Under Local Rule 6.3, a motion for reconsideration “shall be served within fourteen (14)
      days after the entry of the Court’s determination of the original motion.” Here, Plaintiff
      filed her motion for reconsideration of the Court’s January 19, 2021 decision on March
      12, 2021, two months after the Court’s determination of the underlying motion. (See
      Dkt. #65-66). Courts in this Circuit have consistently held that the untimeliness of a
      motion for reconsideration is reason enough to deny the motion. See, e.g., McGraw-Hill
      Glob. Educ. Holdings, LLC v. Mathrani, 293 F. Supp. 3d 394, 397 (S.D.N.Y. 2018); see
      also Cyrus v. City of N.Y., No. 06 Civ. 4685 (ARR) (RLM), 2010 WL 148078, at *1
      (E.D.N.Y. Jan. 14, 2010) (collecting cases). Nevertheless, because of the special
      solicitude typically accorded to pro se litigants, see Cruz v. Gomez, 202 F.3d 593, 597
      (2d Cir. 2000), the Court considers the merits of Plaintiff’s request.



                                              2
        Case 1:19-cv-07634-KPF Document 69 Filed 04/01/21 Page 3 of 4




      Plaintiff is unable to meet the stringent requirements for reconsideration.

The Court understands Plaintiff to argue primarily that reconsideration is

warranted because of a purported conflict of interest in an unsuccessful

mediation in this case. (See Dkt. #66 (“[Defendants] failed to notify [the Court]

that the firm Jackson Lewis P.C. who was the mediator of March 2020 was the

partner of [Defendant] Russell Tobin and are currently partnering in project[s]

worth million[s].”)). However, this argument is unavailing for several reasons.

First, Plaintiff fails to provide any evidence of a connection between the

mediator, the Jackson Lewis law firm, and Defendants in this case, and the

Court was not able to discern any conflict through its own research. Second,

mediation was unsuccessful and any purported conflict of interest of the

mediator was (and remains) irrelevant to this Court’s resolution of the motion

to compel arbitration, which decision Plaintiff now asks the Court to

reconsider. As such, this allegation fails to establish that reconsideration is

warranted.

      Plaintiff raises a number of additional factual issues related to purported

misconduct by various attorneys in this case, including sending Plaintiff an

unsolicited email; sending Plaintiff a copy of the transcript of a conference in

this case; failing to introduce themselves at a mediation; and other similar

behavior of this sort. (See Dkt. #66). The Court addresses these allegations

only as potential grounds for reconsideration, and does not opine on whether

any of these actions was insulting or offensive to Plaintiff. These allegations,




                                        3
         Case 1:19-cv-07634-KPF Document 69 Filed 04/01/21 Page 4 of 4




even if true, do not warrant reconsideration, because they have no bearing on

the Court’s resolution of the motion to compel arbitration.

      Finally, the Court understands Plaintiff to argue that the Equal

Employment Opportunity Commission’s (“EEOC”) determination that Plaintiff’s

claim was substantiated — and Defendants’ characterization of the EEOC’s

findings — merits reconsideration. (See Dkt. #66). However, neither the

EEOC’s findings with respect to the conduct about which Plaintiff complains in

this litigation nor Defendants’ characterizations of those findings are relevant

to the Court’s January 19, 2021 Opinion, which held only that Plaintiff had

agreed to arbitrate her claims against Defendants, and did not address the

merits of Plaintiff’s discrimination claims. Therefore, although the Court is

sympathetic to Plaintiff’s desire to obtain justice for what she believes to be

discrimination and harassment in the workplace, the Court is constrained by

Supreme Court precedent that requires Plaintiff to seek redress in arbitration

rather than in federal court.

      In sum, Plaintiff’s motion for reconsideration is DENIED. The Clerk of

Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated:       April 1, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         4
